Motion by Perchinsky, insofar as it seeks leave to appeal from that portion of the Appellate Division order that affirmed the Court of Claims judgment and order in action No. 1, dismissed upon the ground that that portion of the order sought to be appealed from does not finally determine the action within the meaning of the Constitution; motion for leave to appeal otherwise denied. Motion by Granny "G” Productions, Inc. for leave to appeal dismissed upon the ground that the order sought to be appealed from does not finally determine action No. 2 within the meaning of the Constitution.